Citation Nr: 0602634	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands. 

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a disability 
manifested by insomnia.

4.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified service from July 1969 to July 1971 
and June 1984 and September 1991, and about ten years of 
unverified service; totaling over twenty years of active 
service when he retired in September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the RO in March 2005.  During the hearing, the veteran 
submitted additional medical evidence with a waiver of 
initial RO consideration.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2005).  

The Board notes that with regard to the veteran's hands, he 
was initially pursuing service connection for the hands on 
the basis of both arthritis and frostbite of the hands.  At 
the time of his March 2005 hearing, the veteran indicated 
that he no longer wished to pursue the issue of service 
connection for frostbite of the hands.  As a result of the 
veteran's request, the Board has separated the issues of 
frostbite and arthritis of the hands on the title page of 
this decision.  

The issue of entitlement to service connection for arthritis 
of the hands is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  At the time of his March 2005 hearing before the 
undersigned Veterans Law Judge, the veteran, through his 
testimony, indicated that he no longer wished to pursue the 
issues of service connection for frostbite of the hands and 
residuals of a head injury.  

2.  The veteran does not currently have a disability 
manifested by insomnia.  


CONCLUSIONS OF LAW

1.  A disability manifested by insomnia was not incurred in 
or aggravated by service nor may it be presumed to have been 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137  (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issues of service 
connection for frostbite of the hands have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issues of service 
connection for residuals of a head injury, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Insomnia

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that psychoses will be presumed to have been incurred 
in service if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that he reported having frequent trouble sleeping on his 
October 1983 report of medical history.  Normal psychiatric 
findings were reported on examination.  On his January 1988 
report of medical history, the veteran again noted having 
frequent trouble.  He also noted having excessive worry.  
Normal psychiatric findings were reported at the time of his 
January 1988 physical examination.  The veteran again 
reported having frequent trouble sleeping and excessive worry 
on his June 1988 report of medical history.  Normal 
psychiatric findings were once again reported at the time of 
a June 1988 physical examination.  

On his May 1989 report of medical history, the veteran again 
reported having depression/excessive worry.  He did not note 
having any problems with sleeping.  Examination performed at 
that time revealed normal psychiatric findings.  

Finally, on his August 1991 retirement report of medical 
history, the veteran checked the "yes" boxes when asked if 
he had or had ever had frequent trouble sleeping and 
depression/excessive worry.  In the note portion of the 
report, it was indicated that the veteran had resolved 
insomnia and depression.  At the time of his August 1991 
service separation examination, normal psychiatric findings 
were reported.  

Treatment records received in conjunction with the veteran's 
claim reveal that a depression screen performed on the 
veteran was negative at the time of an October 2002 visit.  

At the time of a July 2004 VA examination, the veteran 
reported having had a problem with insomnia since he left 
active duty.  He stated that he had no problems falling 
asleep prior to his entering service.  The veteran denied any 
depressive or manic symptoms or excessive worry or anxiety, 
which might cause his insomnia.  

Mental status examination revealed the veteran was alert, 
oriented, and cooperative.  He was neatly dressed and 
groomed.  He made good eye contact.  His speech was a regular 
rate, rhythm, and volume.  His thought process was logical 
and goal directed without evidence of looseness of 
associations.  The veteran denied having hallucinations or 
delusions.  He was able to recall three out of three objects 
after five minutes.  He was also able to relate significant 
past personal information.  The veteran demonstrated a 
capacity for abstract reasoning.  His judgement to a 
hypothetical situation was good.  He denied suicidal and 
homicidal thoughts.  The examiner indicated that there was no 
Axis I diagnosis.  

The examiner noted that the veteran reported that he had some 
problems with insomnia which started during service.  The 
examiner indicated that although the veteran did report 
symptoms of insomnia, there was no evidence of major 
psychiatric illness associated with insomnia.  She opined 
that there was no evidence of disability related to 
psychiatric illness.  

At the time of his March 2005 hearing, the veteran reported 
going to bed at 11:30 at night, getting up at 2:00 A.M., 
going back to bed at 4:00 A.M., and getting up at 5:00 A.M. 
or 6:00 A.M.  He stated that this had been going on for 30 
years.  He indicated that he was receiving treatment at the 
Sumter VA facility.  The veteran testified that he had not 
been told about any cause and effect related to his insomnia.  
He stated that he had become conditioned to his military 
schedule and that it was affecting him in terms of not 
getting the full amount of rest that he needed.  

Treatment records forwarded by the veteran along with the 
appropriate a waiver of original jurisdiction following the 
hearing reveal that the veteran reported having trouble 
staying asleep since his military days at the time of a 
November 2004 visit.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The veteran has not been shown to have an underlying 
disability related to his insomnia for which compensation may 
be paid.  The June 2004 VA examiner indicated that although 
the veteran did report symptoms of insomnia, there was no 
evidence of major psychiatric illness associated with 
insomnia and there was no evidence of a disability related to 
psychiatric illness.  There has also been no physical or 
neurological disability related to the veteran's insomnia.  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorder and relate it to an injury or disease documented 
during service.  

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Frostbite of the Hands and Residuals of a Head Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
March 2005 hearing before the undersigned, withdrew his 
appeal as to the issues of service connection for frostbite 
of the hands and residuals of a head injury.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to these issues.

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefit currently 
sought.  The discussions in the February 2003 rating 
determination, the September 2003 statement of the case, and 
the August 2004 supplemental statement of the case informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
January 2003 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the January 2003 VCAA letter was sent to the 
appellant prior to the February 2003 rating determination.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the January 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination as it relates to his insomnia 
and that all available VA and private treatment records have 
been obtained.  

Moreover, the veteran appeared at a hearing before the 
undersigned Law Judge in March 2005 and submitted 
documentation in support of his claim along with the 
appropriate waiver following his hearing.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


ORDER

The appeal, as to the issue of service connection for 
frostbite of the hands, is dismissed.

The appeal, as to the issue of service connection for 
residuals of a head injury, is dismissed.

Service connection for a disability manifested by insomnia is 
denied.


REMAND

With regard to the issue of service connection for arthritis 
of the hands, the Board notes that the veteran sustained 
numerous injuries to his fingers in service.  

While the veteran was afforded a VA examination in July 2003, 
there were no x-rays taken of the veteran's hands/fingers and 
the examiner did not render an opinion as to whether the 
veteran currently had a hand disorder related to his period 
of service.  Moreover, x-rays taken of the veteran's hands in 
December 2004 revealed multi-joint juxtaarticular osteophytes 
in both hands.  

Based upon the numerous injuries to the veteran's fingers in 
service, the current findings of multi-joint osteophytes in 
both hands, and the absence of an opinion as to whether the 
veteran currently has arthritis of the hands related to 
service, an additional VA examination is warranted to 
determine the current nature and etiology of any arthritis of 
the hands.  

Accordingly, this matter is remanded for the following:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current hand 
disorder, including arthritis of the 
hands.  All necessary tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.

*	The examiner is requested to render 
the following opinion: Is it at 
least as likely as not (50 percent 
probability or greater) that any 
current hand disorder, including 
arthritis, if found, is related to 
the veteran's 20-year period of 
service?  

*	The examiner is to set forth all 
findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is 
requested for each opinion that is 
rendered.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


